Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim 18 has been re-numbered as claim 17 as per 37 CFR 1.126.

Applicant's election with traverse of group II, the species of water treatment flow mode including downwardly through a cation exchange resin bed followed by downwardly through an anion exchange bed, the species of regeneration flow mode including downwardly through the cation exchange resin followed by downwardly through the anion exchange resin bed in the reply filed on 12/8/2020 is acknowledged. In addition, the total dissolved solids probe was elected as the species of probe during a telephone conversation with Mr. James W. Kayden on 1/4/2021. The traversal is on the ground(s) that the claims have been amended so as to be directed to a single invention.  This is not found persuasive because groups I and II are still independent and distinct for the same reasons as stated in the restriction requirement; the claims recite two species of probes that are independent or distinct for the same reasons as stated in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claims 6-17 are allowable. Claims 1-5 and 15 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and election requirement between the TDS probe and the pH probe, as set forth in the Office action mailed on 10/8/2020, is hereby withdrawn and claims 1-5 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James W. Kayden on 1/7 /2021.
On line 28 of claim 1, “solution” has been deleted.
On line 4 of claim 6, “influent” has been changed to –city--.
On line 7 of claim 6, “softened” has been changed to –de-alkalized--;
On lines 10-11 of claim 6, “the effluent water being de-alkalized by the cationic resin bed,” has been deleted.
On line 18 of claim 6, “said regenerant solution” has been changed to –a regenerant solution--.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Reference numbers 142, 144, 146, and 154 and associated lead lines pointing out pipe various pipes must be deleted from FIG. 1;
A reference number 144 and lead line must be added to point out the circulating pump in FIG. 1.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The following is an examiner’s statement of reasons for allowance:
Denton (US 4,855,043) is considered the closest prior art, however, the reference fails to teach or suggest the steps of pumping the city water through the ion exchange vessel, the water flowing in a down-flow through the cationic resin and next through the anionic resin thereby causing depletion of the resins, and, after the resins are depleted, pumping city water in an up-flow through the anionic resin and next through the cationic resin, and pumping the regenerant solution in a down flow through the cationic resin and the anionic resin, whereby the resins are regenerated as recited in instant claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773